Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-6, 9-10 and 17-18 are pending.
 	In reply to the non-final action of 3/15/22, the applicants’ argument submitted on 6/15/2022 is acknowledged.
Claims 4-5, 10 and 18 are withdrawn.
Claims 1-3, 6, 9 and 17 are for examination.
Applicants’ argument submitted on 6/15/2022 is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
    
Claim Rejection 35 U.S.C 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2,  9 and 17 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by WO2010/015722( in the IDS).

The document WO 2010/015722 A1 especially discloses an eukaryotic cell, plant cell mammalian cell ( see  claims 2-3, 14 page 22 line 25-26  page 23 lines 28-29) which are  higher eukaryotic cell comprising: a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, a second exogenous nucleic acid sequence encoding a glycoprotein, wherein said  cell produces no detectable N-glycans comprising sialic acid residues, WO 2010/015722  also  discloses (see pages 18-24, example 1): - an eukaryotic cell comprising: a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, a second exogenous nucleic acid sequence encoding a glycoprotein, wherein the cell produces no detectable N-glycans comprising sialic acid residues, wherein the eukaryotic cell comprises a third exogenous nucleic acid sequence encoding a beta-1,4-galactosyltransferase, wherein the endoglucosaminidase enzyme is operably linked to a Golgi localization signal, wherein the cell is a lower eukaryotic cell such as the yeast Komagataella phaffii ( reads on  claims 1-2,  9, 17).
Argument

Applicants’ argument is considered but found to unpersuasive.  The document WO 2010/015722 A1 discloses a eukaryotic cell, selected from plant cell, mammalian cell ( see  claims 2-3, page 22 line 25-26  page 23 lines 28-29) which are higher eukaryotic cells.

Claims 1, 3, 6, 9 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by WO2017/005925( in the IDS).
WO2017/005925  discloses an eukaryotic cell, such as plant cell, mammalian cell  (see page 18, lines 16-35,  page 19, lines 19-20)(see the whole document, see especially: page 7, lines 6-9; page 25, line 28 - page 26, line 8; pages 54-55, claims 1-5, 7-9; figure 9) comprising  a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, a second exogenous nucleic acid sequence encoding a glycoprotein, wherein the cell lacks an UDP-Glc-4-epimerase activity and the cell does not produce O-glycans, wherein the cell lacks ER-mannosidase , glucosidase , glucosidase II, N- acetylglucosaminyl transferase , N-acetylglucosaminyl transferase II, or mannosidase Il enzymatic activity and the cell does not produce complex N-glycans, - a glycoprotein comprising N-glycans consisting of LacNAc disaccharides.
Argument

Applicants’ argument is considered but found to unpersuasive. Applicants’ argument is considered but found to unpersuasive.  The document WO 2017/005925 A1 discloses a eukaryotic cell, selected from plant cell, mammalian cell ( see  page 18, lines 16-35,  page 19, lines 19-20) which are higher eukaryotic cell.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.

1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,

686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims  1-3, 6, 9 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent  application No. 16/646938(reference patent application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming related subject matter, .i. e. Claims of instant application is directed to a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, and  a second exogenous nucleic acid sequence encoding a glycoprotein“ that used in the eukaryotic cell so that said eukaryotic cell  cannot  produce N-glycans comprising sialic acid  . However  specification of both  , the instant application and reference application teach a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, and  a second exogenous nucleic acid sequence encoding a glycoprotein“ that used in the eukaryotic cell so that said eukaryotic cell  cannot  produce N-glycans comprising sialic acid.  
. Therefore it is obvious  one of skilled in the art to use the  specific embodiment of reference patent application that a first exogenous nucleic acid sequence encoding an endoglucosaminidase enzyme, and  a second exogenous nucleic acid sequence encoding a glycoprotein“ that used in the eukaryotic cell so that said eukaryotic cell  cannot  produce N-glycans comprising sialic acid   for the  transformation of the eukaryotic cell so that said eukaryotic cell  cannot  produce N-glycans comprising sialic acid.

TD is required to overcome the ODP rejection.

Argument

Applicants’ argument is considered but found to unpersuasive.  Application NO: 16/646938 indeed teach  higher eukaryotic cell. Therefore ODP rejection is valid. TD is required.

Conclusion
 Claims 1-3, 6, 9 and 17  are rejected. No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652